TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00372-CR



                                 Christopher D. Hyde, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2010-504, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               We previously abated this appeal and ordered the trial court to conduct a hearing to

determine, in part, whether appellant Christopher D. Hyde wished to continue his prosecution of this

appeal. See Tex. R. App. P. 38.8(b)(2), (3). We also ordered the trial court to forward a record of

the hearing, including copies of all findings and any orders, to the Clerk of this Court for filing as

a supplemental record, which it did. The supplemental record includes a motion to dismiss the

appeal signed by Hyde and his attorney. See Tex. R. App. P. 2, 42.2(a). Accordingly, we order the

appeal reinstated, grant the motion, and dismiss this appeal. See Tex. R. App. P. 43.2(f).
                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: June 20, 2014

Do Not Publish




                                                 2